Giancola v Yale Club of N.Y. City (2019 NY Slip Op 00373)





Giancola v Yale Club of N.Y. City


2019 NY Slip Op 00373


Decided on January 22, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 22, 2019

Friedman, J.P., Kapnick, Gesmer, Oing, Moulton, JJ.


8142 153082/13

[*1]Christopher Giancola, et al., Plaintiffs,
vThe Yale Club of New York City, Defendant.
The Yale Club of New York City, Third-Party Plaintiff-Appellant,
vP.S. Marcato Elevator Co., Inc., Third-Party Defendant-Respondent, Scottsdale Insurance Company, Third-Party Defendant.


Baxter Smith & Shapiro, P.C., White Plains (Sim R. Shapiro of counsel), for appellant.
Gottlieb Siegel & Schwartz, LLP, New York (Stuart D. Schwartz of counsel), for respondent.

Order, Supreme Court, New York County (Debra A. James, J.), entered on or about July 11, 2017, which, to the extent appealed from as limited by the briefs, granted conditional summary judgment to third-party plaintiff the Yale Club (Yale Club) on its contractual indemnification claim against third-party defendant P.S. Marcato Elevator Co., Inc., unanimously affirmed, without costs.
Because the Yale Club failed to demonstrate that it was free from negligence in connection with plaintiff's fall through the cover of an escape hatch on its elevator, where plaintiff was working, the court correctly limited relief to conditional summary judgment on the Yale Club's claim for contractual indemnification (see Antoniak v P.S. Marcato El. Co., Inc., 144 AD3d 407, 408 [1st Dept 2016]; Auliano v 145 E. 15th St. Tenants Corp., 129 AD3d 469, 470 [1st Dept 2015]; General Obligations Law § 5—322.1).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 22, 2019
CLERK